Title: From Charles Francis Adams to John Quincy Adams, 18 November 1814
From: Adams, Charles Francis,Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My Best Friend
18 Nov. 1814

By some accident my letter was too late for the last Post I therefore only send you this letter of Charles’s with assurances of our mutual affection—
Dear PapaSt Petersburg Novbr: 18th: 1814
I am quite a Soldier since Mrs: Betancourt made me a present of a Gun, and I exercise every day. Mama has got a new Servant who has been a Solider, and he drills me; it is a real gun, and George Krehmer is very jealous of me, because he says he gave Miss Betancourt his Heart, so she aught to have given it to him.
Mama is a great Amateur of Cards, she is always laying out the Cards, to see if you will come back soon.
Mama made me a present of a Sword, and Cap, for acting well, which gave me great pleasure.
We act Blue Beard at Mrs: Krehmers every night, I will tell you the Story—
Blue Beard was married to Seven Wives, all of whom he killed. the play begins with his eighth Marriage. He offers himself to Fatima, twice, she refuses him, but the third time she accepts him and they marry. after he is married, he is obliged to go a journey. When he takes leave of Fatima, he gives her the Keys of the house, and tells her, that one of the Keys belong to a chamber which she must not open, if she does he will kill her. he brings her a young Lady to stay with her during his absence, who is her Lover disguised. when Blue Beard is gone, Fatima opens the door, and is so frightened at what she sees, she screams and falls into a fit—when she has recovered, she shuts the door but brakes the Key: Blue Beard returns, and finding the key broken, takes her by the hair, and is going to cut her head off, when her Lover rushes in, fights him, and kills him.
I am, Dear Papa your Dutiful and affectionate Son.
Charles Francis Adams.